Citation Nr: 1120399	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  04-31 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1970 to December 1978 and January 1984 to January 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied service connection for acid reflux.  The Veteran perfected an appeal of that rating determination to the Board.  In a September 2007 decision, the Board denied the claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in April 2008, the Court granted a joint motion of the parties, and remanded the matter to the Board for action consistent with the joint motion.  The Board again denied the claim in July 2008 and the Veteran appealed the decision to the Court.  In a November 24, 2010 Memorandum Decision, the Court reversed the Board's July 2008 determination and directed that the Board grant the claim.  


FINDING OF FACT

A November 24, 2010 Memorandum Decision of the Court reversed the Board's July 2008 determination and directed that the Board grant entitlement to VA benefits for GERD.  


CONCLUSION OF LAW

The criteria for establishing service connection for GERD have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  In light of the fully favorable determination in this case, no further discussion of VCAA compliance is necessary.

Turning to the merits, in its November 2010 decision, the Court noted that an October 2005 medical report, in conjunction with a June 2001 report, constituted "competent, uncontroverted evidence of a medical nexus between the appellant's current diagnosis of GERD and the symptoms the appellant experienced during service and continued to experience after service."  The Court discounted the negative opinion by the 2006 VA examiner as being based on an incorrect factual premise.  The Court concluded that there was no evidence contrary to the medical opinion that the appellant's GERD is at least as likely as not related to his service.  The Court reversed the Board's decision and directed that the Board grant entitlement to VA benefits for GERD.  Accordingly, service connection for GERD is granted.  


ORDER

Entitlement to service connection for GERD is granted.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


